                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:18-CR-00386-FL

UNITED STATES OF AMERICA               :
                                       :
             v.                        :            ORDER
                                       :
FERNAND JUAN JOSE LEWIS                :


      This matter comes now before this court on motion of the United States, by and

through the United States Attorney, to order the disposition of a firearm associated

with the above captioned case.

      For good cause shown, the court hereby GRANTS the government=s motion,

and orders the U. S. Customs and Border Protection Agency to dispose of a Glock .40

Caliber handgun bearing serial number RBU693; a Taurus PT111 9mm pistol

bearing serial number TKT70507; a Ruger P90 .45 caliber pistol bearing serial

number 662-17001; and any and all related ammunition, by destruction,

incapacitation, or other means in accordance with its regulations.

                22nd day of ________________,
      This the _____          January         2020.


                                 ___________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge
